ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_02_FR.txt.                                                                                                     284




                         OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

                [Traduction]

                   La présente affaire ne comportant pas de « complexités techniques » que la Cour
                ne saurait surmonter sans avoir recours à des experts extérieurs, rien ne justifie
                que ­celle-ci agisse en vertu de l’article 50 du Statut et de l’article 67 du Règlement —
                Les Parties à l’instance ont eu amplement l’occasion de remettre à la Cour des
                éléments de preuve suffisants pour qu’elle puisse s’acquitter de sa fonction judiciaire
                sans l’assistance d’experts — Le mandat des experts énoncé dans l’ordonnance a
                pour effet de déplacer indûment la charge de la preuve et de favoriser une Partie
                au détriment de l’autre, ce qui va à l’encontre du droit à un procès équitable et du
                principe d’égalité des armes — Par ailleurs, le mandat a pour effet de déléguer la
                fonction judiciaire aux experts, ce qui est tout à fait inapproprié.




                                                   Introduction

                   1. Selon le principe bien établi onus probandi incumbit actori, c’est à la
                partie qui avance certains faits d’en démontrer l’existence 1. Je me vois
                contrainte de rédiger la présente opinion individuelle car, à mon sens, rien
                ne justifie en l’espèce que la Cour désigne des experts pour exercer les
                pouvoirs que lui confèrent l’article 50 du Statut et l’article 67 du Règle-
                ment. En particulier, je ne souscris pas au rôle dévolu aux experts en la
                présente affaire, tel qu’énoncé dans le « mandat ». Depuis que la Répu-
                blique démocratique du Congo (­ci-après la « RDC) a déposé, le 13 mai
                2015, une « requête en saisine à nouveau de la Cour internationale de
                Justice », priant celle‑ci de relancer la procédure aux fins de fixer le mon-
                tant des réparations qui lui sont dues par la République de l’Ouganda, les
                deux Parties ont eu amplement l’occasion, au cours de ces cinq dernières
                années, de produire tous les éléments de preuve qu’elles estiment néces-
                saires ou suffisants (sur le plan des faits, des données ou de la méthode)
                pour étayer leurs demandes respectives. A ce stade, il n’appartient pas à
                la Cour de chercher à obtenir des éléments supplémentaires, autres que
                ceux déjà soumis par les Parties ; il lui incombe seulement d’exercer sa
                fonction judiciaire en examinant les éléments de preuve déjà versés au
                dossier et en fixant le montant des réparations dues. Selon moi, la pré-
                sente affaire n’est pas de celles qui mettent en jeu des « questions com-
                plexes » nécessitant une expertise ou des connaissances techniques,
                scientifiques ou spécialisées sortant du cadre de l’expertise judiciaire clas-

                   1 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,

                C.I.J. Recueil 2010 (I), p. 71, par. 162.

                                                                                                      24




4 CIJ1193_Ord.indb 305                                                                                      14/09/21 14:27

                                      activités armées (op. ind. sebutinde)                  285

                sique. Le mandat des experts énoncé dans l’ordonnance a pour effet d’ai-
                der injustement l’une des Parties en venant étayer ses éléments de preuve
                et de décharger celle‑ci de l’obligation qui lui incombe d’apporter des élé-
                ments de preuve lorsque ­ceux-ci sont insuffisants, ce qui va à l’encontre
                du droit à un procès équitable et du principe d’égalité des armes. Par ail-
                leurs, le mandat a pour effet de déléguer la fonction judiciaire aux experts,
                ce qui est tout à fait inapproprié. Le fait que les Parties auront la possibi-
                lité de présenter des observations sur le rapport des experts ou de poser
                des questions à ces derniers au cours de la procédure orale n’apaise guère
                mes craintes dans les circonstances de l’espèce.


                    Circonstances justifiant la désignation d’experts par la Cour

                   2. D’emblée, je tiens à préciser que je ne suis pas opposée de façon
                générale à ce que la Cour exerce les pouvoirs qu’elle tire de l’article 50 du
                Statut et de l’article 67 du Règlement pour désigner des experts, si les
                circonstances l’exigent.
                   3. Aux termes de l’article 50 du Statut de la Cour : « A tout moment, la
                Cour peut confier une enquête ou une expertise à toute personne, corps,
                bureau, commission ou organe de son choix. »

                   4. Aux termes de l’article 67 du Règlement de la Cour :
                         « 1. Toute décision de la Cour portant qu’il y a lieu de faire procéder
                              à une enquête ou à une expertise est prise, les parties entendues,
                              par une ordonnance, qui précise l’objet de l’enquête ou de l’ex-
                              pertise, fixe le nombre et le mode de désignation des enquêteurs
                              ou experts et indique les formalités à observer. Le cas échéant, la
                              Cour invite les enquêteurs ou experts à faire une déclaration
                              solennelle.

                         2. Tout rapport ou procès-­verbal concernant l’enquête et tout rap-
                            port d’expert est communiqué aux parties auxquelles la possibilité
                            est offerte de présenter des observations. »
                  5. Confrontée à des affaires d’une complexité croissante, la Cour inter-
                nationale de Justice (ci‑après la « Cour ») (ainsi que sa devancière, la Cour
                permanente de Justice internationale — ci‑après la « CPJI ») a eu recours
                aux pouvoirs que lui confèrent les dispositions susvisées avec parcimonie,
                ne désignant des experts que dans des « affaires complexes » nécessitant
                une expertise ou des connaissances techniques, scientifiques ou spéciali-
                sées sortant du cadre de l’expertise judiciaire classique. Si les dispositions
                susvisées semblent conférer à la Cour toute latitude pour désigner des
                experts, cette dernière a pris soin de s’assurer de leur neutralité et que leur
                désignation n’entraîne pas, par inadvertance, un déplacement de la charge
                de la preuve ou une délégation de la fonction judiciaire auxdits experts.
                Pareille approche résulte, en partie, du fait que la Cour fonde sa compé-

                                                                                              25




4 CIJ1193_Ord.indb 307                                                                              14/09/21 14:27

                                         activités armées (op. ind. sebutinde)                            286

                tence sur le consentement des Etats qui comparaissent devant elle. C’est
                également pour cette raison que la Cour consulte les parties à l’instance et
                tient compte de leurs vues avant de désigner des experts. Il convient de
                trouver un juste équilibre de sorte que, d’une part, la Cour dispose d’une
                connaissance adéquate des questions sous-­jacentes afin de pouvoir déter-
                miner quelles sont les règles de droit international pertinentes en l’espèce
                et les appliquer, et que, d’autre part, l’expertise se limite uniquement aux
                questions complexes nécessitant une expertise ou des connaissances tech-
                niques, scientifiques ou spécialisées sortant du cadre de l’expertise judi-
                ciaire classique. Cela est, bien entendu, sans préjudice du droit des parties
                elles-mêmes de fournir leurs propres expertises à l’appui de la thèse
                qu’elles plaident.
                   6. La jurisprudence de la Cour est instructive s’agissant du type d’af-
                faires dans lesquelles cette dernière a désigné des experts en application de
                l’article 50 du Statut et de l’article 67 du Règlement.


                                              La jurisprudence de la Cour

                   7. Après l’affaire relative à l’Usine de Chorzów, dans laquelle la CPJI
                avait fait procéder à une expertise sur les informations soumises par l’Alle-
                magne aux fins d’évaluer les réparations dues par la Pologne du fait d’une
                usine sise à Chorzów — expertise qui était devenue inutile après que les
                parties eurent conclu un accord 2 —, la première affaire où la Cour a eu à
                désigner des experts a été celle du Détroit de Corfou (Royaume‑Uni c. Alba‑
                nie) 3. Cette affaire est particulièrement pertinente puisque non seulement
                elle mettait en jeu des questions techniques complexes sortant du cadre de
                l’expertise judiciaire classique, mais en outre l’Etat défendeur, l’Albanie, a
                choisi de ne pas se présenter devant la Cour. Dès lors, cette dernière a tenu
                une procédure ex parte en vertu de l’article 53 du Statut, aux termes duquel
                la Cour doit s’assurer, notamment, que « les conclusions [de la partie qui
                prend part à l’instance] sont fondées en fait et en droit ». Malgré la non-­
                comparution de l’Albanie, la Cour a veillé à ce que celle‑ci reçoive copie des
                rapports d’experts et qu’elle ait amplement la possibilité de répondre aux
                conclusions formulées par ces derniers — faculté que l’Albanie a cependant
                choisi de ne pas exercer. En outre, les deux Parties ont eu la possibilité
                d’adresser des suggestions aux experts quant aux points sur lesquels il
                conviendrait d’axer leurs enquêtes et expériences, ainsi que de soumettre
                des observations écrites sur leurs conclusions.
                   8. En octobre 1946, deux navires de la marine royale britannique ont
                heurté des mines dans les eaux territoriales albanaises alors qu’ils traver-
                saient le détroit nord de Corfou. Du fait des dommages, pertes en vies
                humaines et blessures causés par les explosions, le Royaume-Uni a sou-
                tenu que l’Albanie avait manqué à ses obligations au regard du droit

                    2    Usine de Chorzów, ordonnance du 25 mai 1929, C.P.J.I. série A no 19, p. 13.
                    3    Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 4.

                                                                                                               26




4 CIJ1193_Ord.indb 309                                                                                              14/09/21 14:27

                                         activités armées (op. ind. sebutinde)                            287

                international et qu’elle était tenue à réparation. Une question essentielle
                consistait à savoir si l’Albanie avait eu connaissance ou aurait dû avoir
                connaissance des opérations de mouillage de mines menées dans ses eaux
                territoriales. Dans l’affirmative, sa responsabilité aurait été engagée en
                vertu de son obligation d’avertir les navires de passage du danger immi-
                nent posé par les champs de mines, eu égard à « des considérations élé-
                mentaires d’humanité … [au] principe de la liberté des communications
                maritimes et [à] l’obligation, pour tout Etat, de ne pas laisser utiliser son
                territoire aux fins d’actes contraires aux droits d’autres Etats » 4. La Cour
                a estimé que cette connaissance pouvait être déduite de deux éléments, à
                savoir a) l’attitude de l’Albanie avant et après l’événement, et b) le fait
                qu’il était possible pour les autorités albanaises d’observer les opérations
                de mouillage de mines depuis les côtes albanaises. Si la Cour a établi le
                comportement de l’Albanie à partir des dépositions de témoins, des
                actions des autorités albanaises et de l’absence d’enquête à la suite des
                incidents 5, elle s’est largement appuyée sur deux rapports d’experts man-
                datés au titre de l’article 50 de son Statut pour le second aspect de ses
                conclusions. Ce dernier aspect nécessitait en effet une expertise ou des
                connaissances spécialisées sortant du cadre de l’expertise judiciaire clas-
                sique. Dans l’ordonnance qu’elle a rendue en vertu de l’article 50 6, la
                Cour a confié la mission suivante à un panel de trois experts de la marine :
                         « étudier … la possibilité de mouiller ces mines par ces moyens sans
                         que les autorités albanaises en aient eu connaissance, compte tenu
                         des moyens de surveillance existant dans la région de Saranda ».

                   9. En outre, les experts se sont rendus à Saranda, en Albanie, afin d’y
                effectuer des expériences et des observations susceptibles de leur permettre
                d’apporter des réponses concluantes aux questions posées par la Cour.
                Accordant un poids considérable à leur « conclusion indiscutable » selon
                laquelle, si des postes de veille normaux étaient maintenus en divers points
                des côtes par les autorités albanaises, c­ elles-ci avaient dû avoir connais-
                sance des activités de mouillage de mines 7, la Cour a conclu que le Gou-
                vernement albanais devait avoir eu la connaissance requise et que, en
                s’abstenant d’avertir les navires de guerre britanniques de la présence du
                champ de mines, l’Albanie avait engagé sa responsabilité 8.
                   10. La Cour a par la suite confié à deux membres de la marine royale
                néerlandaise la mission d’« exam[iner] [l]es chiffres et estimations énoncés
                dans les dernières conclusions du Royaume-Uni comme montants des
                réclamations relatives à la perte du Saumarez et aux dommages subis par

                    4    Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 22.
                    5 Ibid., p. 18.
                    6 Ibid., ordonnance du 17 décembre 1948, C.I.J. Recueil 1947‑1948, p. 126.
                    7 Ibid., fond, arrêt, C.I.J. Recueil 1949, p. 22.
                    8 Ibid., p. 23.



                                                                                                            27




4 CIJ1193_Ord.indb 311                                                                                           14/09/21 14:27

                                      activités armées (op. ind. sebutinde)                               288

                le Volage » et de produire un rapport, en vertu de l’article 50 du Statut 9.
                Dans l’ordonnance portant désignation des experts, la Cour n’a pas
                demandé à ceux‑ci d’émettre un avis sur le montant des réclamations du
                Royaume-Uni relatives aux « pertes en vie humaines » ou aux « blessures »,
                estimant que ce point relevait de l’expertise judiciaire classique.
                Le 1er décembre 1949, les experts ont conclu que le montant des répara-
                tions demandé par le Royaume‑Uni « [pouvait] être considéré comme une
                évaluation juste et équitable du dommage subi ». La Cour s’est rangée à
                leurs conclusions.
                   11. Dans l’affaire de la Délimitation de la frontière maritime dans la
                région du golfe du Maine (Canada/Etats‑Unis d’Amérique) 10, les parties
                ont soumis leur différend à la Cour par voie de compromis. Elles ont
                demandé qu’une chambre détermine « le tracé de la frontière maritime
                unique divisant le plateau continental et les zones de pêche du Canada et
                des Etats‑Unis d’Amérique » dans la région du golfe du Maine. Les deux
                parties ont non seulement prié la chambre de nommer un expert tech-
                nique pour l’aider dans l’accomplissement de sa mission 11, mais elles ont
                en outre désigné conjointement un ancien capitaine de frégate de la
                marine royale britannique à cet effet. Bien que le compromis n’ait nulle-
                ment fait référence à l’article 50 du Statut de la Cour, la chambre a
                expressément mentionné cette disposition dans son ordonnance 12 portant
                nomination de l’expert, accordant ainsi la primauté audit article sur le
                compromis. S’appuyant sur les conclusions de l’expert, la chambre a tracé
                une frontière maritime dans la région du golfe du Maine fondée non sur
                un strict principe d’équidistance, mais sur des calculs géométriques et des
                données figurant dans le rapport de l’expert.
                   12. Enfin, plus récemment, la Cour a eu à statuer, dans l’affaire relative
                à la Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                (Costa Rica c. Nicaragua) 13, sur la question de la souveraineté concer-
                nant la partie septentrionale d’Isla Portillos, question qui n’avait pas été
                tranchée dans l’arrêt qu’elle avait rendu précédemment, en 2015 14. Dans
                cette décision, la Cour avait interprété le « traité de limites de 1858 »
                comme établissant que « le territoire relevant de la souveraineté du Costa


                   9 Détroit de Corfou (Royaume‑Uni c. Albanie), ordonnance du 19 novembre 1949,

                C.I.J. Recueil 1949, p. 238.
                   10 Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/

                Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 252‑256.
                   11 Ibid., p. 253.
                   12 Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/

                Etats‑Unis d’Amérique), nomination d’expert, ordonnance du 30 mars 1984, C.I.J. Recueil
                1984, p. 165.
                   13 Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica

                c. Nicaragua) et Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
                c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 139.
                   14 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica‑
                ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 665.

                                                                                                            28




4 CIJ1193_Ord.indb 313                                                                                            14/09/21 14:27

                                      activités armées (op. ind. sebutinde)                               289

                Rica s’étend[ait] à la rive droite du cours inférieur du San Juan jusqu’à
                l’embouchure de c­ elui-ci dans la mer des Caraïbes » 15. Toutefois, en rai-
                son de l’absence d’« information détaillée » relevée dans l’arrêt de 2015, la
                géographie de la zone en question demeurait quelque peu incertaine pour
                ce qui est de la configuration de la côte d’Isla Portillos, et en particulier
                de la présence de formations maritimes au large et d’un chenal entre le
                littoral et la zone humide 16. La Cour, après avoir entendu les Parties, et
                aucune d’elles n’y voyant d’objection, a désigné deux experts indépen-
                dants qui se sont rendus à deux reprises dans la région en question (pen-
                dant la saison sèche et pendant la saison humide) et l’ont renseignée sur
                « l’état de la côte entre les points invoqués respectivement par [les Parties]
                comme étant le point de départ de la frontière maritime dans la mer des
                Caraïbes ». Les experts étaient accompagnés de deux fonctionnaires du
                Greffe constituant le secrétariat de la mission, ainsi que d’une délégation
                de chacune des Parties.
                   13. L’évaluation faite par les experts désignés par la Cour, non contes-
                tée par les Parties, a « dissip[é] toute incertitude quant à la configura-
                tion … de la côte [d’alors] et quant à l’existence d’un chenal reliant le
                fleuve San Juan à la lagune de Harbor Head ». Les experts ont établi que,
                « [a]u large du littoral, il n’exist[ait] aucune formation émergée, pas même
                à marée basse », et qu’à l’ouest de la lagune de Harbor Head, « le littoral
                [était] constitué d’une large plage de sable dont la partie haute comporte
                des lagunes fermées, discontinues et parallèles à la côte », alors que, « dans
                la portion la plus occidentale, située à proximité de l’embouchure du
                fleuve San Juan, l’arrière-plage ne comporte pas de lagunes constituées
                d’eau stagnante ». Qui plus est, les experts ont constaté qu’il « n’existait
                plus de chenal reliant le fleuve San Juan à la lagune de Harbor Head » 17.
                Se fondant sur leur rapport, la Cour a considéré que « le Costa Rica
                a[vait] souveraineté sur l’ensemble d’Isla Portillos jusqu’au point où le
                fleuve se jette dans la mer des Caraïbes », et que
                         « le point de départ de la frontière terrestre [était] le point où la rive
                         droite du fleuve San Juan rejoint la laisse de basse mer de la côte de
                         la mer des Caraïbes[, c]e point se situ[ant alors] à l’extrémité de la
                         flèche littorale formant la rive droite du San Juan à son embou-
                         chure » 18.
                   14. Il ressort clairement des affaires ­ci-­dessus que, en exerçant les pou-
                voirs que lui confèrent l’article 50 du Statut et l’article 67 du Règlement,
                la Cour respecte les conditions minimales suivantes : a) elle ne recourt à
                la désignation d’experts que dans des « affaires complexes » nécessitant

                    15C.I.J. Recueil 2015 (II), p. 703, par. 92.
                    16Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica
                c. Nicaragua) et Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
                c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 167, par. 70.
                   17 Ibid., p. 167‑168, par. 71.
                   18 Ibid., p. 168, par. 71.



                                                                                                            29




4 CIJ1193_Ord.indb 315                                                                                            14/09/21 14:27

                                   activités armées (op. ind. sebutinde)                      290

                une expertise ou des connaissances techniques, scientifiques ou spéciali-
                sées sortant du cadre de l’expertise judiciaire classique ; b) le rôle des
                experts désignés par la Cour se limite à fournir des informations spéciali-
                sées ou un point de vue de spécialiste sur des aspects scientifiques ou tech-
                niques complexes des éléments de preuve déjà soumis par les parties, et
                leur contribution ne doit pas déplacer la charge de la preuve ni faire pen-
                cher la balance en faveur de l’une ou l’autre des parties ; c) la mission
                ultime qui consiste à s’acquitter de la fonction judiciaire demeure dévolue
                à la Cour et ne doit pas être déléguée aux experts ; d) des consultations
                préalables ont lieu entre la Cour et les parties concernées (au sujet de
                l’identité des experts et de leur mandat) et, dans la mesure du possible, le
                consentement (par voie de compromis) ou au moins l’acquiescement des
                deux parties est obtenu avant la désignation des experts ; e) les experts
                désignés par la Cour sont neutres ; f) les parties peuvent formuler des
                observations sur les rapports des experts ; et g) les parties ont tout loisir
                de poser des questions aux experts avant que la Cour ne formule ses
                conclusions. Dans la présente affaire, j’estime qu’il n’est pas satisfait aux
                conditions minimales que je viens d’énoncer.


                                    Contexte factuel de l’ordonnance

                   15. Dans ses grandes lignes, l’historique pertinent de la procédure est
                correctement résumé dans l’ordonnance. Il convient toutefois de rappeler
                que, dans l’arrêt qu’elle a rendu en 2005 en l’affaire des Activités armées
                sur le territoire du Congo (République démocratique du Congo c. Ouganda),
                la Cour, tout en réservant à une phase ultérieure de la procédure la ques-
                tion des réparations dues à chacune des Parties (au cas où c­elles-ci ne
                parviendraient pas à un accord), a dit clairement que, au stade des répa-
                rations, il incomberait à la RDC « de démontrer, en en apportant la
                preuve, le préjudice exact qu’elle a subi du fait des actions spécifiques de
                l’Ouganda constituant des faits internationalement illicites dont il est res-
                ponsable » 19. De même, concernant la responsabilité de la RDC pour le
                manquement à ses obligations internationales à raison de l’atteinte à l’in-
                violabilité des locaux diplomatiques de l’Ouganda, des mauvais traite-
                ments infligés, à l’ambassade de l’Ouganda à Kinshasa, à des diplomates
                ougandais, des mauvais traitements infligés à des diplomates ougandais à
                l’aéroport international de Ndjili, ainsi que des attaques contre les locaux
                diplomatiques de l’Ouganda et de la saisie des biens et archives qui s’y
                trouvaient, la Cour a déclaré qu’il incomberait à l’Ouganda « d’apporter
                des éléments de preuve établissant les circonstances particulières de ces
                violations, les dommages précis subis par [lui] et l’étendue de la répara-
                tion à laquelle il a droit » 20.

                   19 Activités armées sur le territoire du Congo (République démocratique du Congo

                c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 257, par. 260.
                   20 Ibid., p. 279, par. 344.



                                                                                                30




4 CIJ1193_Ord.indb 317                                                                                14/09/21 14:27

                                        activités armées (op. ind. sebutinde)                            291

                   16. Il est également rappelé que, à ce stade de la procédure, chaque
                Partie a eu amplement l’occasion de s’acquitter de la charge de la preuve
                qui lui incombe en produisant des éléments prouvant à suffisance les répa-
                rations qui lui sont dues par suite des faits internationalement illicites
                commis à son encontre par l’autre Partie, ainsi que cela a été démontré
                dans la partie de l’ordonnance consacrée à l’« historique de l’affaire ». A
                cet égard, la RDC a déposé une requête 21, puis chaque Partie a soumis un
                mémoire 22, suivi d’un contre-­mémoire 23. Par la suite, la Cour a encore
                donné aux Parties l’occasion d’éclaircir certains points relatifs aux élé-
                ments de preuve en leur posant des questions précises dans une lettre en
                date du 11 juin 2018. Les Parties y ont répondu le 1er novembre 2018. De
                plus, la RDC a remis des versions réorganisées de ses réponses le 12, puis
                le 20 novembre 2018, dans un document qu’elle a qualifié de « version
                finale ». Chacune des Parties a ensuite présenté ses observations sur les
                réponses de l’autre, dans le délai fixé par la Cour (voir le paragraphe 5 de
                l’ordonnance). A ce stade, il incombe seulement à la Cour d’exercer sa
                fonction judiciaire en examinant ces éléments de preuve et en fixant le
                montant des réparations dues.


                                   Le mandat des experts énoncé par la Cour

                   17. A mon sens, le mandat des experts énoncé par la Cour a pour effet
                d’aider injustement la RDC à majorer ses prétentions et d’étayer injuste-
                ment ses éléments de preuve lorsque ­ceux-ci sont insuffisants, ce qui va à
                l’encontre du droit à un procès équitable et du principe d’égalité des
                armes. Par ailleurs, il a également pour effet de déléguer la fonction judi-
                ciaire aux experts, ce qui est tout à fait inapproprié. Comme mentionné
                aux paragraphes 10 et 11 de l’ordonnance, alors que la RDC accueille
                favorablement la proposition de la Cour de faire procéder à une expertise
                à ce stade de la procédure, l’Ouganda estime quant à lui que « « les ques-
                tions dont la Cour est saisie ne sont pas de celles prévues » par les dispo-
                sitions de l’article 50 du Statut de la Cour et du paragraphe 1 de l’article 67
                de son Règlement relatives à la désignation d’experts ». En conséquence,
                l’Ouganda
                         « [s’]oppos[e] … fermement à la proposition tendant à ce qu’un ou
                         plusieurs experts soient désignés dans le but indiqué, au motif que
                         cela reviendrait à décharger la RDC de la responsabilité principale
                         d’étayer sa demande (ou tel ou tel chef de demande) et d’attribuer
                         cette responsabilité à des tiers, au préjudice de l’Ouganda et en viola-
                         tion des principes pertinents du droit international ».

                    21   Requête de la RDC datée du 8 mai 2015.
                    22   Voir le mémoire de la RDC et celui de l’Ouganda, tous deux datés du 28 septembre
                2016.
                    23   Voir le contre-­mémoire de la RDC et celui de l’Ouganda, tous deux datés du 6 février
                2018.

                                                                                                           31




4 CIJ1193_Ord.indb 319                                                                                           14/09/21 14:27

                                  activités armées (op. ind. sebutinde)                 292

                   18. S’agissant de la partie du mandat consacrée aux « [p]ertes en vies
                humaines », je désapprouve en particulier le fait que la Cour demande aux
                experts d’effectuer une « estimation globale des pertes civiles (ventilées
                selon les circonstances du décès) dues au conflit armé sur le territoire de
                la [RDC] pendant la période pertinente » et de déterminer « le barème
                d’indemnisation applicable à la perte d’une vie humaine ». La Cour a déjà
                cherché à obtenir ces informations directement auprès de la RDC et les a
                reçues dans le cadre des pièces de procédure et dans les réponses à cer-
                taines des questions qu’elle a posées aux Parties. Elle devrait se garder de
                donner l’impression d’aider injustement l’une des Parties à majorer ses
                prétentions ou à étayer ses éléments de preuve lorsque c­ eux-ci sont insuf-
                fisants, au détriment de l’autre Partie et contrairement au droit à un pro-
                cès équitable et au principe d’égalité des armes. A mes yeux, les questions
                découlant des éléments de preuve relatifs aux réparations dues au titre des
                pertes en vies humaines relèvent de l’expertise judiciaire classique et ne
                nécessitent pas une expertise ou des connaissances techniques, scienti-
                fiques ou spécialisées. Par ailleurs, ce mandat a pour effet de déléguer aux
                experts la fonction judiciaire (à savoir l’analyse des éléments de preuve
                versés au dossier et la détermination de l’étendue des réparations dues à
                raison des pertes en vies humaines), ce qui est tout à fait inapproprié.
                   19. De même, le mandat concernant la « [p]erte de ressources natu-
                relles » n’a pas lieu d’être. La Cour dispose déjà des éléments de preuve
                versés au dossier par la RDC à cet égard. En demandant à nouveau aux
                experts « quelle a été la quantité approximative de ressources naturelles,
                telles que l’or, les diamants, le coltan et le bois, exploitées illégalement
                durant l’occupation … par les forces armées ougandaises » et « quelle est
                la valeur du préjudice » qui en a découlé, la Cour leur demande en fait
                d’aider injustement la RDC à majorer ses prétentions et la décharge de
                l’obligation d’apporter des éléments de preuve lorsque ceux qu’elle a pro-
                duits sont insuffisants, ce qui va à l’encontre du droit à un procès équi-
                table et du principe d’égalité des armes. A mon sens, les questions
                découlant des éléments de preuve relatifs aux réparations dues au titre de
                la perte de ressources naturelles ne nécessitent pas une expertise ou des
                connaissances techniques, scientifiques ou spécialisées sortant du cadre de
                l’expertise judiciaire classique. Par ailleurs, ce mandat a pour effet de
                déléguer aux experts la fonction judiciaire (à savoir l’analyse des éléments
                de preuve versés au dossier et la détermination de l’étendue des répara-
                tions dues à raison de la perte de ressources naturelles), ce qui est tout à
                fait inapproprié.
                   20. Enfin, le mandat concernant les « [d]ommages aux biens » n’a pas
                lieu d’être. La Cour dispose déjà des éléments de preuve versés au dossier
                par la RDC à cet égard. En demandant à nouveau aux experts « quel a été
                le nombre approximatif et le type de biens endommagés ou détruits par
                les forces armées ougandaises » et « [q]uel est le coût approximatif de la
                reconstruction d’écoles, d’hôpitaux et d’habitations individuelles tels que
                ceux qui ont été détruits », la Cour aide injustement la RDC à majorer ses
                prétentions et à étayer ses éléments de preuve lorsque ceux‑ci sont insuffi-

                                                                                         32




4 CIJ1193_Ord.indb 321                                                                         14/09/21 14:27

                                  activités armées (op. ind. sebutinde)                  293

                sants, ce qui va à l’encontre du droit à un procès équitable et du principe
                d’égalité des armes. A mon sens, les questions découlant des éléments de
                preuve relatifs aux réparations dues au titre des dommages aux biens ne
                nécessitent pas une expertise ou des connaissances techniques, scienti-
                fiques ou spécialisées sortant du cadre de l’expertise judiciaire classique.
                Par ailleurs, ce mandat a pour effet de déléguer aux experts la fonction
                judiciaire (à savoir l’analyse des éléments de preuve versés au dossier et la
                détermination de l’étendue des réparations dues à raison des dommages
                aux biens), ce qui est tout à fait inapproprié.


                                               Conclusion

                   21. En conclusion, je ne pense pas que, en l’espèce, il soit justifié pour
                la Cour d’exercer les pouvoirs qu’elle tient de l’article 50 du Statut et de
                l’article 67 du Règlement.

                (Signé) Julia Sebutinde.




                                                                                          33




4 CIJ1193_Ord.indb 323                                                                          14/09/21 14:27

